Title: From James Madison to William Madison, 13 December 1791
From: Madison, James
To: Madison, William


Phila. Dec. 13. 91. “I have recd. yours of the 3d. instant, mentioning the conversation held with you by an intimate acquaintance of Col: Henry. Having never, in the midst of political contests indulged any personal ill-will to that gentleman, & at all times admired his eminent talents, I cannot be supposed insensible to any friendly sentiments he may have expressed towards me, or indisposed to give any proof of it which occasion might prompt. On the other hand having never been in the habit of a correspondence with him, an abrupt commencement of one, is not perhaps so proper a proof as you seem to have conceived. I do not well understand, what is meant by the words in your letter—‘but its decline (that is of intercourse) is a subject of regret to Col. Henry and his lady’—It cannot refer to any pre-existing intercourse for the reason just mentioned. If any letter has been written to which it is supposed an answer was declined (a construction extremely improbable) it is proper to be known, that no such letter has been recd. and for that reason only, not answered.”
